Title: From James Madison to Hoyt and Tom, 18 November 1803
From: Madison, James
To: Hoyt & Tom



Gentlemen.
Department of State. November 18th. 1803.
I have received your letter of the 8th. inst. Whether the case of your Sloop Hiram is embraced by the Convention with France may be considered as doubtful. It would therefore be advisable for you to take the advice of Counsel upon that point, and upon the steps necessary for you to pursue in order to bring it within the purview of the Treaty, if any further proceedings are incumbent upon you; for the 5th. Article of the Convention seems to restrict the compensation stipulated “to captures of which the Council of prizes shall have ordered restitution &c. and only in case of the insufficiency of the captors.”
The Convention with Spain respecting Captures remains before the Senate without ratification, and I have no advice of any progress being made in the adjustment of your other claim as an individual case. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found. Hoyt and Tom may have written about the Hiram, Captain Wilson, which was bound from New York to St. Thomas when it was seized about August 1800 by a French privateer and carried into San Juan, Puerto Rico. Gould Hoyt of New York was one of the principals in the “great East India firm of Hoyt & Tom” (Statement by W. Athearn, 4 Sept. 1800 [printed in Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 6:318]; Barrett, Old Merchants of New York City, 2:210).



   
   For Article 5 of the Claims Convention of 1803, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:518–19.



   
   See John and Isaac Laurence and others to JM, 20 Jan. 1802, and JM’s 26 Jan. reply (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:413 and n., 423).


